UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02333 New Perspective Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: March 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders New Perspective Fund [photo of a row of rolled-up maps] Semi-annual report for the six months ended March 31, 2010 New Perspective Fund® seeks long-term growth of capital through investments in common stocks of companies located around the world. It focuses on opportunities generated by changing global trade patterns and economic and political relationships. Future income is a secondary objective. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2010: Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.85% for Class A shares as of September 30, 2009. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 24 to 29 for details. Results for other share classes can be found on page 4. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a row of rolled-up maps] For the six months ended March 31, 2010, New Perspective Fund gained 7.9%. This return assumes reinvestment of the 30.5 cent dividend paid in December 2009. The fund’s return is roughly in line with the gains recorded by its two primary benchmarks. The unmanaged MSCI World Index, which measures equity markets in 23 countries, rose 7.7%. The Lipper Global Funds Average, a gauge of the fund’s category peers, climbed 7.8%. Extending the time frame to include the last 12 months reveals the market strength that has characterized recent quarters. For the year ended March 31, 2010, the fund realized a 51.5% increase for shareholders who reinvested dividends. During that same stretch, the MSCI World Index rose 53.2%, and the Lipper average jumped 52.4%. We take a long-term approach to managing your investment and, as you can see in the table below, New Perspective Fund has outpaced its benchmarks for the five-year, 10-year and lifetime periods. [Begin Sidebar] Results at a glance For periods ended March 31, 2010, with all distributions reinvested Total returns Average annual total returns Lifetime 6 months 1 year 5 years 10 years (since 3/13/73) New Perspective Fund (Class A shares) % MSCI indexes*: World Index USA Index –0.9 Lipper Global Funds Average† *The indexes are unmanaged. † Source: Lipper. Averages are based on total return and do not reflect the effects of sales charges. New Perspective Fund’s returns do not include sales charges. [End Sidebar] Rising markets The past six months saw stock markets worldwide rising as several developed economies returned to positive GDP growth, and expansion continued in key emerging markets such as China and India. Corporate profitability experienced an uptick as many companies that had reduced expenses during the downturn were able to increase productivity and output without adding commensurate costs. During the six months ended March 31, the U.S. stock market climbed 11.8%,* while Canada (11.6%), Australia (9.4%) and Brazil (13.0%) were likewise up sharply. Gains in Japan (5.3%), Hong Kong (6.1%) and the U.K. (6.3%) were more modest. Europe posted a small 1.5% gain. Currency translation exerted a mixed but meaningful impact on the portfolio. (For U.S.-based investors, currency translation is a key way that the dollar’s value relative to other currencies will affect returns, as stocks of companies domiciled in other countries gain or lose value when converted back into U.S. currency.) The dollar strengthened against the euro, as mounting fiscal problems in heavily indebted nations took their toll. The greenback also appreciated relative to the British pound, the Swiss franc and the Japanese yen, but lost ground to the Australian and Canadian dollars. Strong at the top Results for the period were supported by solid returns among larger fund investments. For the six months, stocks of each of the fund’s top 10 holdings recorded increases, with most logging above-market gains. Leading the way were pharmaceutical producer Novo Nordisk (24.1%) and software giant Oracle (23.3%). Newmont Mining (15.7%), Honda Motor (14.7%), Google (14.4%), Microsoft (13.1%), Cisco (10.6%) and Anheuser-Busch InBev (10.5%) also registered double-digit gains. EMC (5.9%) and Barrick Gold (1.2%) realized smaller gains. Other companies that contributed significantly included Apple (26.7%), SABMiller (21.6%), United Technologies (20.8%) and Nestlé (20.5%). Ford Motor (74.3%) and Delta Airlines (62.8%) rebounded sharply after suffering deep declines in the downturn. Not all sizable holdings experienced price appreciation. Brazilian oil producer Petrobras slipped 2.5%, while banking giant UBS (–11.0%), Banco Santander (–17.3%), telecom provider Telefónica (–14.0%) and utility GDF SUEZ (–12.9%) all finished in the red. Results for the latter three were made considerably worse by currency translation. *Unless otherwise indicated, country and region returns are based on MSCI indexes and measured in U.S. dollars with gross dividends reinvested. The benefits of being global The fund’s flexible mandate allows us to take advantage of investment opportunities worldwide. For example, we recently invested in a number of Japanese companies, principally exporters that we believe could benefit from an improving global economy. We have also added selectively to our holdings among diversified financials companies domiciled in a variety of countries, which we believed to be attractively valued. We trimmed a number of our positions in the semiconductor area, selling at what we believe was a strong point in the industry cycle when prices were relatively high. We also reduced a number of our energy holdings, finding what we believe are better investments in other areas of the market. Opportunities and concerns While we have been pleased with the rebound in global stock markets, we are alert to the potential pitfalls that lie ahead. Growth has been positive, but could stall as governments remove support measures implemented during the downturn. If economic improvement does continue at a robust pace, inflation becomes a concern. This worry is heightened by the significant levels of debt accrued by many governments in the course of funding support and stimulus efforts. Additionally, a rise in interest rates, which currently stand at very low levels, seems inevitable — though the timing of such increases is uncertain. Despite these challenges, we believe that excellent opportunities exist for well-run companies with global outlooks and ambitions. By investing in what we believe are the best of them, we are tapping into economic growth worldwide while also seeking to limit our exposure to downturns in a particular country or region. It’s an approach that has served the fund well in the past, and we believe it will continue to do so in the future. We thank you for your long-term commitment to New Perspective Fund. Sincerely, /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board /s/ Robert W. Lovelace Robert W. Lovelace President May 10, 2010 For current information about the fund, visit americanfunds.com. Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended March 31, 2010: 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % Not reflecting CDSC Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/15/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/15/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/1/02 Class 529-F-1 shares3,4 — first sold 9/17/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class B shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 24 to 29 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio, March 31, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Information technology 19.69 % Health care Financials Consumer staples Materials Other industries Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification(percent of net assets) United States 36.9 % Euro zone* United Kingdom Japan Switzerland Canada Australia Denmark South Korea Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, France, Germany, Greece, Ireland, Italy, the Netherlands and Spain. Percent Value of net Common stocks- 94.46% Shares ) assets Information technology- 19.69% Microsoft Corp. $ % Cisco Systems, Inc. (1) Google Inc., Class A (1) Oracle Corp. EMC Corp. (1) Apple Inc. (1) Samsung Electronics Co. Ltd. Yahoo! Inc. (1) Corning Inc. Texas Instruments Inc. SAP AG SAP AG (ADR) Canon, Inc. MediaTek Inc. ASML Holding NV ASML Holding NV (New York registered) Other securities Health care- 12.36% Novo Nordisk A/S, Class B Bayer AG Roche Holding AG Novartis AG CSL Ltd. UCB SA Hospira, Inc. (1) Merck & Co., Inc. Johnson & Johnson Other securities Financials- 11.02% UBS AG (1) JPMorgan Chase & Co. ACE Ltd. Other securities Consumer staples- 10.30% Anheuser-Busch InBev NV Pernod Ricard SA Tesco PLC Nestlé SA British American Tobacco PLC SABMiller PLC Unilever NV, depository receipts Other securities Materials- 8.88% Barrick Gold Corp. Newmont Mining Corp. Other securities Industrials- 8.83% Schneider Electric SA United Technologies Corp. Delta Air Lines, Inc. (1) Other securities Consumer discretionary- 7.47% Honda Motor Co., Ltd. Sony Corp. Other securities Energy- 6.09% Petróleo Brasileiro SA - Petrobras, ordinary nominative (ADR) Petróleo Brasileiro SA - Petrobras, preferred nominative (ADR) TOTAL SA Canadian Natural Resources, Ltd. Reliance Industries Ltd. Other securities Telecommunication services- 3.29% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Telefónica, SA Koninklijke KPN NV Other securities Utilities- 1.87% GDF SUEZ Other securities Miscellaneous-4.66% Other common stocks in initial period of acquisition Total common stocks (cost: $31,923,590,000) Principal Percent amount Value of net Bonds & notes- 0.34% ) ) assets Other - 0.34% Other securities Total bonds & notes (cost: $113,166,000) Principal Percent amount Value of net Short-term securities- 5.26% ) ) assets Freddie Mac 0.095%-0.35% due 4/13-9/15/2010 $ $ Fannie Mae 0.12%-0.33% due 4/14-9/1/2010 Other securities Total short-term securities (cost: $2,332,855,000) Total investment securities (cost: $34,369,611,000) Other assets less liabilities ) ) Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of $248,943,000, which represented .56% of the net assets of the fund) may be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's holdings in affiliated companies is included in "Other securities" under the respective industry sectors in the summary investment portfolio. Further details on these holdings and related transactions during the six months ended March 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 3/31/10 AMR Corp. (1) (2) - $
